Title: To John Adams from William MacCreery, 9 October 1778
From: MacCreery, William
To: Adams, John


     
      Dear Sir
      Bordeaux 9 October 1778
     
     I did myself the pleasure to write you a few Lines just before my departure from Nantes, and afterwards on my arrival at this place.
     Two Small Vessels arrived here from Baltimore a few days ago. They had both long passages, the latest dates I had by them was the 16th. of August, and the only news contained in them, That a large Number of Vessels had got into Chesapeak Bay, which occasion’d a considerable fall in Goods of almost every Sort, particularly Salt. My Freinds there had not a doubt, but that if the Bay kept clear of the Enemy during this Winter, that Goods wou’d become as plenty and cheap as they cou’d wish. The best proof I have of the plenty of the most essential Goods, is, that my orders are chiefly for Wines and Brandy’s.
     I understand that there has been lately sent out from Brest, 6 Men of War and Six Frigates, Ordered to a Cruize in three different districts to course in, two of each, in each district. The Bell Poulle is one of them, and has allready taken Two of the Enemies Cruizers, one of 22, the other of 14 Guns, and retaken a F. E. India-man.
     I expect shortly to receive some Bills such as you hinted at in a late Letter which you did me the Honor to write me, hope matters will be better with the Honorable Commissioners when I receive them, than you then expected. Shou’d they be obliged to refuse them, it wou’d be a great disapointment, but be it as it may, must submit with patience, and wait till something more favourable may turn up.
     I am with the greatest Respect Dr Sir Your very Ob. Servant
     
      Will M.Creery
     
    